 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN JONES,                                    No. 2:18-CV-2876-DMC-P
12                       Plaintiff,
13           v.                                          ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

19   42 U.S.C. § 1983. The alleged civil rights violations took place in Kings County, which is within

20   the boundaries of the Fresno division of the United States District Court for the Eastern District of

21   California. See Local Rule 120(b). Pursuant to Local Rule 120(d), a civil action which has not

22   been commenced in the proper division of the court may, on the court’s own motion, be

23   transferred to the proper division. Because the Sacramento division of this court is not the proper

24   division for the pending matter, this action will be transferred to the Fresno division.

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that this action is transferred to the

 2   United States District Court for the Eastern District of California sitting in Fresno.

 3

 4

 5   Dated: November 6, 2018
                                                            ____________________________________
 6                                                          DENNIS M. COTA
 7                                                          UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
